DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7*8, filed 4/27/2021, with respect to claims 1-4 and 6-19 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 1/28/2021.
3.	Applicant's amendment filed on 4/27/2021 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-4 and 6-19 are allowed and have been re-numbered 1-18.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1, 13 and 15, the prior art of record fails to anticipate or suggest or render obvious a generator unit comprising a housing having at least one opening; a fuel cell device, which is arranged in the housing; a tail pipe device having at least one exhaust pipe, which is connected to the fuel cell device in a gas-carrying manner and extends through the opening of the housing; and an insulator, which extends at least in an area between an outer wall of the exhaust pipe and an edge of the opening and at least for the most part, prevents, heat transfer from the exhaust pipe to the housing; wherein the at least one exhaust pipe has a first flange, wherein the insulator is arranged at least partially between the first flange and a housing wall; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723